      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 1 of 30



                                                                                   Y!"l!.·'~t\
                                                                     ,~r. ~JS
                                                                 £:~-~ ·; -~<'.:,: ~
                                                                                    -i :~·:.~/r:t":~T
                                                                                       -·; ~-:_t;. l ·~-•,: r~-~~   '




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA                  FELONY
                   INDICTMENT FOR CONSPIRACY TO COMMIT
                MAIL AND WIRE FRAUD AND NOTICE OF FORFEITURE

 UNITED STATES OF AMERICA                      *    CRIMINAL NO.        2 0-00 11 7
                     v.                        *
                                                    SECTION:           SECT M
 DANNY PATRICK KEATING, JR.                    *    VIOLATION: 18      u.s.c. d-r1 G AG. 3
                                               *

                                       *       *       *

       The Grand Jury charges that:

                                          COUNT 1
                          (Conspiracy to Commit Mail and Wire Fraud)

A.     AT ALL TIMES MATERIAL HEREIN:

       1.     Defendant DANNY PATRICK KEATING JR. resided m New Orleans,

Louisiana.

       2.     KEATING was a personal injury attorney licensed to practice in Louisiana.

       3.     KEATING operated a law firm under various names at different times in the New

Orleans metropolitan area.



                                                                      W*
                                                                  ~---=~---
                                                                  ---
                                                                  _ ______
                                                                  _Pnlcllli------
                                                                  _..-1.-------
                                                                        ........
       Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 2 of 30




       4.      A "slammer" was an individual who drove a vehicle and intentionally collided with

18-wheeler tractor-trailers in order to stage accidents.

       5.      A "spotter" was an individual who would follow a slammer in a separate vehicle

and would pick up the slammer after the staged accident in order to flee the scene and evade

detection.

       6.      Damien Labeaud ("Labeaud") served as both a slammer and a spotter.

       7.      Mario Solomon ("Solomon") served as a spotter for Labeaud.

       8.      Roderick Hickman ("Hickman") served as a slammer and a spotter along with

Labeaud.

       9.      KEATING maintained bank accounts with lberiaBank ("Iberia"), a domestic

financial holding company with approximately 190 bank branch offices located throughout the

southern United States. Iberia operated a branch location at 2401 Canal Street in New Orleans,

Louisiana, in the Eastern District of Louisiana. Cashed or deposited Iberia checks resulted in

electronic wire communications from Louisiana to the Federal Reserve in Atlanta, Georgia.

       10.     KEATING represented Larry Williams ("Larry Williams"), Lucinda Thomas

("Thomas"), Mary Wade ("Wade"), Judy Williams, a/k/a Judy Lagarde ("Judy Williams"),

Dashontae Young ("Young"), Marvel Francois ("Francois"), Bernell Gale ("Gale"), Troy Smith

("Smith"), as well as Clients A, B, C, D, E, F, and G.

       11.      Attorneys A, B, and C were personal injury attorneys licensed to practice law in

Louisiana.

        12.    Attorneys A, B, and C worked together in the same personal injury law firm located

in New Orleans; their firm was not associated with KEATING.

        13.    Attorney A represented Clients H, I, and J.



                                                  2
       Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 3 of 30




        14.    Labeaud orchestrated staged accidents for KEATING, and Attorneys A, B, and C.

         15.   The intersections of Chef Menteur Highway and Downman Road, Calliope Street

and U.S. Highway 90, Louisa Street and Chickasaw Street, and Chef Menteur Highway and the

Danziger Bridge were all located in the Eastern District of Louisiana.

                The March 27, 2017 Staged Accident (Mercury Mountaineer)

        16.    On or about March 27, 2017, Clients A, B, H, and I were involved in a

Labeaud/Hickman staged accident on Chef Menteur Highway near Downman Road involving a

2007 Mercury Mountaineer ("Mountaineer") with a 2017 Freightliner tractor-trailer operated by

HMNG Trucking, LLC ("HMNG Trucking").

        17.    HMNG Trucking was an interstate commercial trucking company headquartered in

Georgia.

        18.    Truck Driver A worked for HMNG Trucking and resided in Georgia.

        19.    Security National Insurance Company ("Security") maintained offices throughout

the United States.

        20.    HMNG Trucking was insured by Security.

        21.    On about November 2, 2017, KEATING, or an attorney at his direction, filed a

Petition for Damages in the Civil District Court for the Parish of Orleans, State of Louisiana

("CDC"), on behalf of Clients A and B ("Client A/Client B Lawsuit").

        22.    On or about February 5, 2018, KEATING, or an attorney at his direction, filed a

Supplemental Petition for Damages in CDC, on behalf of Client A in the existing Client B

litigation.




                                                3
       Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 4 of 30




        23.    The Client A/Client B Lawsuit sought to recover damages from Security, HMNG

Trucking, Progressive Security Insurance Company ("Progressive") in its capacity as Client A's

uninsured/underinsured insurance carrier, and Truck Driver A.

       24.     On or about February 9, 2018, Attorney A filed a Petition for Damages in CDC on

behalf of Clients H and I ("Client H/Client I Lawsuit").

       25.     The Client H/Client I Lawsuit sought to recover damages from Security, HMNG

Trucking, and Progressive in its capacity as Client A's liability insurance carrier, and from Truck

Driver A.

       26.     On or about March 23, 2018, counsel for Progressive filed a Motion to Transfer

and Consolidate the Client Hf Client I Lawsuit and the Client A/Client B Lawsuit into one lawsuit

in CDC.

       27.     After the suit was filed, Client H switched from Attorney A and his/her law firm to

KEATING for a period of time in the Client H/Client I Lawsuit.

       28.     On or about July 20, 2017, Client H switched from KEATING back to Attorney A

and his/her law firm for legal representation in the Client Hf Client I Lawsuit.

                       The May 17, 2017 Staged Accident (Ford F-150)

       29.     On or about May 17, 2017, Clients C, D, and J were involved in a

Labeaud/Hickman staged accident on Calliope Street at the merge onto U.S. Highway 90

Eastbound involving a 2004 Ford F-150 ("Ford F-150") with a 2006 Freightliner tractor-trailer

operated by Stevie B's Trucking LLC ("Stevie B's Trucking").

       30.     Stevie B's Trucking was an interstate commercial trucking company headquartered

in Mandeville, Louisiana.

       31.     Truck Driver B worked for Stevie B's Trucking and resided in Harvey, Louisiana.



                                                  4
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 5 of 30




       32.     National Union Fire Insurance Company of Pittsburgh, Pennsylvania ("NUFIC")

maintained a principle place of business in New York.

       33.     Stevie B's Trucking was insured by NUFIC.

       34.     Financial Indemnity Company maintained an office in Dallas, Texas.

       35.     Financial Indemnity Company insured the vehicle reportedly driven by Client Con

or about May 17, 2017.

       36.     Co-Conspirators A, B, and C recruited passengers for the May 17, 2017 staged

accident.

       37.     On or about March 28, 2018, Attorney A filed a Petition for Damages in First City

Court of the City of New Orleans on behalf of Client J ("Client J Lawsuit").

       38.    The Client J Lawsuit sought to recover damages from Stevie B's Trucking, NUFIC,

and Truck Driver B.

       39.    On or about May 17, 2018, KEATING, or an attorney at his direction, filed a

Petition for Damages in CDC on behalf of Client D ("Client D Lawsuit").

       40.     On or about May 17, 2018, an attorney known to the Grand Jury filed a Petition for

Damages in CDC on behalf of Client C ("Client C Lawsuit").

       41.     On or about May 31, 2018, counsel for Stevie B's Trucking, NUFIC, and Truck

Driver B filed a Motion to Transfer and Consolidate the Client C Lawsuit and the Client D Lawsuit

into one lawsuit in CDC ("Client C/Client D Lawsuit").

       42.     The Client C/Client D Lawsuit sought to recover damages from Stevie B's

Trucking, NUFIC, and Truck Driver B.




                                                5
        Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 6 of 30




                     The May 17, 2017 Staged Accident (Dodge Durango)

        43.     On or about May 17, 2017, Client E, Gale, Francois, and Smith were involved in a

Labeaud/Hickman staged accident on Chickasaw Street involving a 2007 Dodge Durango

("Durango") with a 2017 Peterbilt tractor-trailer operated by Tennessee Commercial Warehouse,

Inc. ("TCW").

        44.     TCW was an interstate commercial trucking company headquartered in Nashville,

Tennessee.

        45.     Truck Driver C worked for TCW and resided in Mississippi.

        46.     Zurich American Insurance Company ("Zurich") maintained offices throughout the

United States and Canada.

        47.     TCW was insured by Zurich.

        48.     Gallagher Bassett ("Gallagher") was the Third Party Administrator that handled

claims for Zurich.

        49.     Gallagher maintained an office in Clinton, Ohio.

        50.     GoAuto Insurance Company ("GoAuto") maintained offices throughout Louisiana.

        51.     GoAuto insured the vehicle reportedly driven by Francois on or about May 17,

2017.

        52.     On or about May 17, 2018, KEATING filed a Petition for Damages in CDC on

behalf of Smith, Gale, and Client E ("Smith Lawsuit").

        53.     The Smith Lawsuit sought to recover damages from TCW, Zurich, GoAuto,

Francois, and Truck Driver B.




                                                 6
       Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 7 of 30




                   The June 6, 2017 Staged Accident (Chevrolet Avalanche)

        54.    On or about June 6, 2017, Thomas, Wade, Judy Williams, and Young were

involved in a Labeaud/Solomon staged accident on Chef Menteur Highway near Downman Road

involving a 2009 Chevrolet Avalanche ("Avalanche") with a 2017 Freightliner tractor-trailer

owned by Southern Refrigerated Transport, Inc. ("SRT").

       55.     SRT was an interstate commercial trucking company headquartered in Texarkana,

Arkansas.

       56.     Covenant Transportation Group ("Covenant"), headquartered m Chattanooga,

Tennessee, was the parent company that owned SRT.

       57.     IQS insured Covenant and SRT.

       58.     Chase Bank ("Chase") was the U.S. consumer banking business of JP Morgan

Chase & Co., a global financial services firm with operations worldwide.

       59.     Covenant maintained a bank account with Chase.

       60.     On or about March 6, 2018, KEATING filed a Petition for Damages in CDC on

behalf of Judy Williams and Wade ("Williams/Wade Lawsuit").

       61.     On or about March 8, 2018, the Williams/Wade Lawsuit was removed to the U.S.

District Court for the Eastern District of Louisiana.

                  The June 12, 2017 Staged Accident (Chevrolet Trailblazer)

       62.     On or about June 12, 2017, Larry Williams, Client F, and Client G were involved

in a Labeaud/Solomon staged accident on Chef Menteur Highway and the Danziger Bridge

involving a 2005 Chevrolet Trailblazer ("Trailblazer") with a 2015 Peterbilt tractor-trailer operated

by Southeastern Motor Freight, Inc. ("SMF").

       63.     SMF was a commercial trucking company headquartered in Jefferson, Louisiana.



                                                  7
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 8 of 30




       64.      Hudson Specialty Insurance Company ("Hudson") maintained offices throughout

the United States and Canada.

       65.      Napa River Insurance Services ("NAPA") was a wholly owned subsidiary of

Hudson.

       66.      NAP A maintained an office in Indianapolis, Indiana.

       67.      Hudson insured SMF, and NAPA provided claims management for SMF.

       68.      On or about June 12, 2018, KEATING, or an attorney at his direction, filed a

Petition for Damages in CDC on behalf of Larry Williams, Client F, and Client G ("Larry Williams

Lawsuit").

B.     THE CONSPIRACY:

       Beginning at a time unknown, and continuing until the date of this Indictment, in the

Eastern District of Louisiana and elsewhere, DANNY PATRICK KEATING, JR., Damian

Labeaud, and others known and unknown to the Grand Jury, willfully and knowingly did combine,

conspire, confederate, and agree:

             a. to devise a scheme and artifice to defraud and to obtain money and property from

                insurance companies, commercial carriers, and trucking companies by means of

                materially false and fraudulent pretenses, representations, and promises, by use of

                interstate wire transmissions, for the purpose of executing or attempting to execute

                the Scheme and Artifice to Defraud set forth in Section C, in violation of Title 18,

                United States Code, Section 1343; and,

             b. to devise a scheme and artifice to defraud and to obtain money and property from

                insurance companies, commercial carriers, and trucking companies by means of

                materially false and fraudulent pretenses, representations, and promises, and



                                                 8
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 9 of 30




               willfully cause mail matter to be delivered by the United States Postal Service for

               the purpose of executing or attempting to execute the Scheme and Artifice to

               Defraud set forth in Section C, in violation of Title 18, United States Code, Section

               1341.

C.     THE SCHEME AND ARTIFICE TO DEFRAUD:

       It was part of the scheme and artifice to defraud that, beginning in or about 201 7, Co-

Conspirator A introduced Labeaud to KEATING at a restaurant in New Orleans.

       It was further part of the scheme and artifice to defraud that, beginning in or about 201 7,

Labeaud began working as a "runner" for KEATING, in that Labeaud referred persons involved

in legitimate and staged motor vehicle accidents to KEATING in exchange for money.

KEATING agreed to pay Labeaud $1,000.00 per passenger for accidents with tractor-trailers and

$500.00 per passenger for accidents that did not involve tractor-trailers.

       It was further part of the scheme and artifice to defraud that, in the beginning of KEATING

and Labeaud's arrangement, KEATING was unaware that Labeaud was staging accidents. As

KEATING and Labeaud's relationship developed, KEATING realized that Labeaud was

intentionally staging automobile accidents and referring those potential plaintiffs to KEATING.

       It was further part of the scheme and artifice to defraud that KEATING knowingly paid

Labeaud for approximately thirty-one (31) illegally staged tractor-trailer accidents.

       It was further part of the scheme and artifice to defraud that Labeaud and KEATING

would sometimes discuss the staging of accidents before they happened.

       It was further part of the scheme and artifice to defraud that Labeaud and KEATING

would communicate via coded language regarding staging accidents.




                                                  9
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 10 of 30




       It was further part of the scheme and artifice to defraud that KEATING discussed with

Labeaud about changing the locations of the staged accidents, varying the number of passengers,

avoiding talking to the police, and avoiding cameras.

       It was further part of the scheme and artifice to defraud that KEATING advanced Labeaud

thousands of dollars for accidents and would instruct Labeaud that he owed KEATING a certain

number of accidents based on the amount of money advanced.

       It was further part of the scheme and artifice to defraud that KEATING made loans and/or

advances to clients with checks drawn on KEATING's Iberia account.

       It was further part of the scheme and artifice to defraud that clients of KEATING provided

false testimony in depositions taken in conjunction with fraudulent lawsuits filed by KEATING.

       It was further part of the scheme and artifice to defraud that KEATING referred his clients

in the staged accidents to certain known medical providers for medical treatment.

       It was further part of the scheme and artifice to defraud that KEATING discussed with his

clients in the staged accidents that they would likely receive more money in settlement if they

received medical treatment.

       It was further part of the scheme and artifice to defraud that KEATING would use the U.S

Postal Service ("USPS") to mail settlement demands on behalf of his clients who were involved

in staged accidents from the Eastern District of Louisiana to various out-of-state locations.

       It was further part of the scheme and artifice to defraud that KEATING issued checks

drawn on KEATING's Iberia account to compensate Labeaud for referring passengers involved

in staged accidents.
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 11 of 30




       It was further part of the scheme and artifice to defraud that KEATING would file lawsuits

in state and federal court in Louisiana on behalf of his clients who were involved in the staged

accidents.

       It was further part of the scheme and artifice to defraud that, on or about February 13, 2019,

Attorney B prepared a "Verification of Facts," wherein a plaintiff accused of fraud affirmed that

the motor vehicle accident that he/she was involved in was not staged or fraudulent, and emailed

the template to KEATING to use in order to help conceal the scheme and artifice to defraud.

       It was further part of the scheme and artifice to defraud that KEATING represented

approximately 77 plaintiffs involved in the 31 accidents staged by Labeaud.

       It was further part of the scheme and artifice to defraud that KEATING settled

approximately 17 of the 31 accidents.

       It was further part of the scheme and artifice to defraud that, in some cases, KEATING

withdrew from the lawsuits filed on behalf of his clients who were involved in the staged accidents.

       It was further part of the scheme and artifice to defraud that KEATING and his 77 clients

received approximately $1,500,000.00 in settlement resulting from his representation of his clients

involved in the staged accidents.

       It was further part of the scheme and artifice to defraud that KEATING kept approximately

$358,000.00 in attorney's fees from the settled staged accident lawsuits.

                The March 27, 2017 Staged Accident (Mercury Mountaineer)

       It was further part of the scheme and artifice to defraud that, prior to March 27, 2017, Co-

Conspirator B advised Clients A, B, H, and I that they could make money by participating in a

staged automobile accident with a tractor-trailer.




                                                 11
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 12 of 30




       It was further part of the scheme and artifice to defraud that, on or about March 27, 2017,

Clients A, B, H, and I drove from Gibson, Louisiana in the Mountaineer owned by Client A to a

fast food parking lot in New Orleans, Louisiana for the purpose of staging an automobile accident

with a tractor-trailer in order to obtain money through fraud.

       It was further part of the scheme and artifice to defraud that, in the fast food parking lot,

Clients A, B, H, and I met with Labeaud and Hickman, who were in Labeaud's car.

       It was further part of the scheme and artifice to defraud that Client A agreed to allow

Hickman to drive the Mountaineer.

       It was further part of the scheme and artifice to defraud that Hickman drove Clients A, B,

H, and I in the Mountaineer to locate another vehicle to collide with in the area of Chef Menteur

and Downman Road in the New Orleans East area.

       It was further part of the scheme and artifice to defraud that, on or about March 27, 2017,

at approximately 1:05 P.M., Hickman, while driving the Mountaineer on ChefMenteur Highway,

intentionally collided with a 2017 Freightliner tractor-trailer owned by HMNG Trucking and

operated by Truck Driver A while it was traveling past the Downman Road exit.

       It was further part of the scheme and artifice to defraud that Hickman exited the

Mountaineer after the collision and left the accident scene in Labeaud's car.

       It was further part of the scheme and artifice to defraud that, after Hickman exited the

Mountaineer, Client A got behind the wheel of the Mountaineer to make it appear that he/she was

driving the vehicle at the time of the staged accident.

       It was further part of the scheme and artifice to defraud that Client H contacted the New

Orleans Police Department ("NOPD") to report that the occupants in Client A's car had been in




                                                 12
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 13 of 30




an automobile accident, and Client A falsely reported to the NOPD that he/she had been the driver

of the Mountaineer and that the tractor-trailer had struck his/her vehicle.

       It was further part of the scheme and artifice to defraud that Clients A and B were advised

by Labeaud to meet KEATING at his office in order to arrange representation.

       It was further part of the scheme and artifice to defraud that Clients H and I were advised

by Co-Conspirator B and Labeaud to use Attorney A and B's law firm for their representation.

           The May 17, 2017 Staged Accidents (Ford F-150 and Dodge Durango)

       It was further part of the scheme and artifice to defraud that, on or about May 17, 2017,

Francois, Gale, Smith, and Clients C, D, E, and J drove from the areas of Gibson, Louisiana and

Houma, Louisiana to a fast food parking lot in New Orleans, for the purpose of staging two

automobile accidents with tractor-trailers in order to obtain money through fraud.

       It was further part of the scheme and artifice to defraud that Francois, Gale, Smith, and

Client E traveled to New Orleans in the Durango, and Clients C, D, and J traveled to New Orleans

in the Ford F-150 belonging to Co-Conspirator C.

       It was further part of the scheme and artifice to defraud that, in the fast food parking lot,

Francois, Gale, Smith, and Clients C, D, E, and J met with Labeaud and Solomon, who were in

Solomon's silver Chevrolet Silverado pick-up truck ("Silverado").

       It was further part of the scheme and artifice to defraud that Clients C, D, and J agreed to

allow Labeaud to drive the Ford F-150.

       It was further part of the scheme and artifice to defraud that Labeaud drove Clients C, D,

and Jin the Ford F-150 to locate a vehicle to collide with in the area of Calliope Street and U.S.

Highway 90.




                                                 13
       Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 14 of 30




           It was further part of the scheme and artifice to defraud that, at approximately 1:28 P .M.,

Labeaud, while driving the Ford F-150 on Calliope Street, observed a 2006 Freightliner tractor-

trailer operated by Stevie B's Trucking merging onto U.S. Highway 90 Eastbound, and that

Labeaud intentionally collided with the Freightliner tractor-trailer.

           It was further part of the scheme and artifice to defraud that Labeaud exited the Ford F-150

after the collision and got into the Silverado with Solomon while Client C got behind the wheel of

the Ford F-150 to make it appear that Client C was driving the vehicle at the time of the staged

accident.

           It was further part of the scheme and artifice to defraud that Client C falsely reported to the

NOPD that he/she had been the driver of the Ford F-150 and that the tractor-trailer had struck

his/her vehicle.

           It was further part of the scheme and artifice to defraud that Francois, Gale, Smith, and

Client E agreed to allow Labeaud to drive Francois' Durango.

           It was further part of the scheme and artifice to defraud that Labeaud drove Francois, Gale,

Smith, and Client E in the Durango to locate another vehicle to collide with in the area of Louisa

Street and Chickasaw Street.

           It was further part of the scheme and artifice to defraud that, at approximately 2:00 P.M.,

Labeaud, while driving on Chickasaw Street, observed a 2017 Peterbilt tractor-trailer operated by

TCW turning onto Louisa Street, and that Labeaud intentionally collided with the TCW tractor-

trailer.

           It was further part of the scheme and artifice to defraud that Labeaud exited the Durango

after the collision, and Francois got behind the wheel of the Durango to make it appear that

Francois was driving the vehicle at the time of the staged accident.



                                                     14
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 15 of 30




       It was further part of the scheme and artifice to defraud that Francois falsely reported to

the NOPD that she had been the driver of the Durango and that the tractor-trailer had struck her

vehicle.

       It was further part of the scheme and artifice to defraud that, after the accident on or about

May 17, 2017, Smith, Francois, Gale, and Client E met KEATING at a coffee shop on Canal

Street in order to discuss KEA TIN G's representation of Francois, Gale, Smith, and Client E.

       It was further part of the scheme and artifice to defraud that, on or about March 1, 2018,

KEATING, or an attorney at his direction, mailed a settlement demand on behalf of Gale via the

USPS from the Eastern District of Louisiana to Gallagher in Clinton, Iowa.

       It was further part of the scheme and artifice to defraud that, on or about June 5, 2018,

KEATING, or an attorney at his direction, mailed a copy of the Smith lawsuit via the USPS from

the Eastern District of Louisiana to Truck Driver A in Jackson, Mississippi.

       It was further part of the scheme and artifice to defraud that in June 2019, KEATING

withdrew from the Smith Lawsuit because of Smith's connection to Lucinda Thomas, a client of

KEATING and a passenger in a June 6, 2017 staged accident that had been flagged as fraudulent.

                  The June 6, 2017 Staged Accident (Chevrolet Avalanche)

       It was further part of the scheme and artifice to defraud that, on or about June 6, 2017,

Thomas, Wade, Judy Williams, and Young drove Thomas' Avalanche from Houma, Louisiana, to

a Burger King restaurant in New Orleans where they met with Labeaud and agreed to stage an

automobile accident in order to obtain money through fraud.

       It was further part of the scheme and artifice to defraud that Thomas, Wade, Judy Williams,

and Young agreed to allow Labeaud to drive Thomas' Avalanche.




                                                15
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 16 of 30




           It was further part of the scheme and artifice to defraud that Labeaud drove Thomas, Wade,

Judy Williams, and Young in the Avalanche to locate another vehicle to collide with in the area of

Chef Menteur Highway and Downman Road.

       It was further part of the scheme and artifice to defraud that, at approximately 12:30 P.M.,

Labeaud, while driving east on ChefMenteur Highway, observed a 2017 Freightliner tractor-trailer

operated by SRT merging onto Chef Menteur Highway, and that Labeaud intentionally collided

with the SRT tractor-trailer.

       It was further part of the scheme and artifice to defraud that Labeaud exited Thomas'

Avalanche after the collision and told Thomas to get behind the wheel of the Avalanche to make

it appear that Thomas was driving the vehicle at the time of the staged accident.

       It was further part of the scheme and artifice to defraud that Solomon picked up Labeaud

after Labeaud fled from the Avalanche.

       It was further part of the scheme and artifice to defraud that Thomas contacted the NOPD

to report that she had been in an automobile accident.

       It was further part of the scheme and artifice to defraud that Thomas falsely reported to the

NOPD that she had been the driver of the Avalanche and that the tractor-trailer had struck her

vehicle.

       It was further part of the scheme and artifice to defraud that Labeaud and Solomon returned

to the scene of the staged accident and made a false statement to the NOPD that they had witnessed

the accident and that the driver of the SRT tractor-trailer had been at fault.

       It was further part of the scheme and artifice to defraud that Labeaud contacted KEATING

immediately after the staged accident on June 6, 2017, and arranged a meeting with Labeaud,




                                                   16
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 17 of 30




KEATING, Thomas, Wade, Judy Williams, and Young at the Raising Cane's restaurant

("Cane's") on Chef Menteur Highway.

       It was further part of the scheme and artifice to defraud that KEATING met with Labeaud,

Thomas, Wade, Judy Williams, and Young after they finished with the NOPD at the scene of the

staged accident in order to discuss KEATING's representation of Thomas, Wade, Judy Williams,

and Young.

       It was further part of the scheme and artifice to defraud that KEATING paid Labeaud

$7,500.00 on June 6, 2017, for the Thomas, Wade, Judy Williams, and Young staged accident as

well as for another accident.

       It was further part of the scheme and artifice to defraud that KEATING demanded

approximately $1,000,000.00 per plaintiff in settlement for Thomas, Judy Williams, and Wade.

       It was further part of the scheme and artifice to defraud that, months after the staged

accident, KEATING contacted Labeaud because KEATING was worried about a telephone call

made by Wade to Labeaud prior to the staged accident, and KEATING told Labeaud to contact

Thomas and Wade to instruct them to "get their stories straight." During a subsequent meeting,

KEATING gave Labeaud an envelope containing phone records, pleadings, and depositions

establishing that Thomas and Wade lied under oath in their September 13, 2018 depositions.

       It was further part of the scheme and artifice to defraud that KEATING met with Thomas

and Wade at a fast-food restaurant outside of New Orleans where KEATING told Thomas and

Wade to "get their stories straight."




                                              17
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 18 of 30




                 The June 12, 2017 Staged Accident (Chevrolet Trailblazer)

       It was part of the scheme and artifice to defraud that, before on or about June 12, 2017,

Labeaud and Larry Williams decided to stage an automobile accident in order to obtain money

through fraud.

       It was part of the scheme and artifice to defraud that, before on or about June 12, 2017,

Labeaud told Larry Williams that he had an attorney, KEATING, who would handle everything.

       It was further part of the scheme and artifice to defraud that Clients F and G traveled from

Houston, Texas, to New Orleans, to meet with Larry Williams.

       It was further part of the scheme and artifice to defraud that Larry Williams borrowed the

Trailblazer from a person known to the Grand Jury.

       It was further part of the scheme and artifice to defraud that Larry Williams agreed to allow

Labeaud to drive Larry Williams' Trailblazer.

       It was further part of the scheme and artifice to defraud that Labeaud drove Larry Williams'

Trailblazer to the Danziger Bridge and parked the Trailblazer in the eastbound far right-lane on

Chef Menteur Highway.

       Labeaud, Larry Williams, Client F, and Client G waited in the Trailblazer to locate a

tractor-trailer to collide with in the area of Chef Menteur Highway and the Danziger Bridge.

       It was further part of the scheme and artifice to defraud that Solomon waited in his

Silverado on the Danziger Bridge immediately behind the Trailblazer operated by Labeaud.

       It was further part of the scheme and artifice to defraud that, at approximately 11 :30 A.M.,

Labeaud located and intentionally collided with a 2015 Peterbilt tractor-trailer owned by SMF

driving east on ChefMenteur Highway.




                                                18
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 19 of 30




        It was further part of the scheme and artifice to defraud that Labeaud exited the Trailblazer

after the collision and told Larry Williams to get behind the wheel of the Trailblazer to make it

appear that Larry Williams was driving the vehicle at the time of the staged accident.

        It was further part of the scheme and artifice to defraud that Larry Williams falsely reported

to the NOPD that he had been the driver of the Trailblazer and that the tractor-trailer had struck

his vehicle.

       It was further part of the scheme and artifice to defraud that Solomon picked up Labeaud

after Labeaud fled from the Trailblazer.

       It was further part of the scheme and artifice to defraud that Labeaud contacted KEATING

and arranged a meeting with Labeaud, KEATING, Larry Williams, and Clients F and G at

KEATING's office.

       It was further part of the scheme and artifice to defraud that, on or about September 14,

2018, KEATING, or an attorney at his direction, demanded approximately $60,000.00 in

settlement for Client F and approximately $56,155.00 in settlement for Client G.

D.     OVERT ACTS:

                The March 27, 2017 Staged Accident (Mercury Mountaineer)

       The below listed Overt Acts all occurred on or about March 27, 2017, unless noted

otherwise.

        1.     After the staged accident on March 27, 2017, KEATING met with Clients A and

B to discuss KEATING's representation of Clients A and B.

        2.     At some point after retaining Attorney A, Client H switched representation to

KEATING.




                                                  19
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 20 of 30




       3.       Client H received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $1,701.88 on or about May 17,

2017, and $750.00 on or about May 24, 2017.

       4.       On or about July 20, 2017, KEATING texted Labeaud, "Your girl [Client H] just

tired [sic] me and hired [Attorney A]."

       5.       On or about November 2, 2017, KEATING, or an attorney at his direction, filed

the Client A/Client B Lawsuit in CDC, and on February 5, 2018, added Client A as a plaintiff.

       6.       On or about April 22, 2019, KEATING deposited a settlement check into his Iberia

account in the amount of approximately $17,500.00 for Client A from Counsel for HMNG

Trucking, Security, and Truck Driver A.

       7.       On or about May 30, 2019, KEATING deposited a settlement check into his Iberia

account in the amount of approximately $140,000.00 for Client B from counsel for HMNG

Trucking, Security, and Truck Driver A.

             The May 17, 2017 Staged Accidents (Ford F-150 and Dodge Durango)

       The below listed Overt Acts all occurred on or about May 17, 201 7, unless noted otherwise.

       8.       On or about May 16, 2017, Co-Conspirator C cashed a check from KEATING,

dated May 16, 2017, referencing "client advance on settlement" in the amount of approximately

$800.00.

       9.       On or about May 16, 2017, at approximately 1:40 P .M., Co-Conspirator A texted

Labeaud, "Can you do two tomorrow[?]"

       10.      On or about May 16, 2017, at approximately 1:47 P.M., Labeaud texted Co-

Conspirator A, "I need 25! It's my just me! N I'm kockin off 15[.]"




                                               20
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 21 of 30




       11.       On or about May 16, 2017, at approximately 1:51 P .M., Co-Conspirator A texted

Labeaud, "Call me[.]"

       12.       On or about May 16, 2017, at approximately 1:52 P.M., Co-Conspirator A texted

Labeaud, "Lawyer got u plus[.]"

       13.       On or about May 16, 2017, at approximately 1:53 P.M., Co-Conspirator A texted

Labeaud, "I'm talking about two different."

       14.       On or about May 16, 2017, at approximately 9:41 P.M., Labeaud texted Solomon,

"say bro call me asap!" and specifying that "it's very important."

       15.       At approximately 6:22 A.M., KEATING called Co-Conspirator A.

       16.       Co-Conspirator A and Client H travelled from the Houma, Louisiana area to meet

with KEATING in New Orleans.

       17.       At approximately 9:33 A.M., 10:07 A.M., and 10:48 A.M, KEATING called Co-

Conspirator A.

       18.       At approximately 11 :39 A.M., Co-Conspirator A texted Labeaud, "Working on the

roads we rolling now[.]"

       19.       At approximately 1:52 P.M., Client H cashed a check from KEATING dated May

17, 2017, referencing "client advance on settlement" in the amount of approximately $1,701.88 at

a Whitney Bank in New Orleans.

       20.       At approximately 2:03 P.M., Co-Conspirator A cashed a check from KEATING

dated May 17, 2017, referencing "client advance on settlement," in the amount of approximately

$4,500.00 at a Whitney Bank in New Orleans.

       21.       On or about May 19, 2017, at 9:05 A.M., KEATING texted Labeaud, "I can't

answer the phone right now. Please [call] back later." At 9:13 A.M., Labeaud responded, "Ok



                                                21
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 22 of 30




homie I understand! I'm going fishing this morning & I was trying 2 c ifu was gd 4 now r u would

like some more of them big bull red's?" At 9:20 A.M., KEATING responded, "Good for now.

Chat next week."

                       The May 17, 2017 Staged Accident (Ford F-150)

       22.     Client D received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $700.00 on or about May 17,

2017, and $750.00 on or about July 26, 2017.

       23.     Client C received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $800.00 on or about May 16,

2017, and $980.00 on or about November 14, 2017.

       24.     Client J received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $300.00 on or about May 17,

2017, and $300.00 on or about June 2, 2017.

       25.     On or about May 17, 2018, KEATING, or an attorney at his direction, filed the

Client D Lawsuit in CDC.

       26.     On or about September 7, 2018, Client C provided false testimony in a subsequent

deposition taken in conjunction with the consolidated lawsuits filed by KEATING and the

attorney working at his direction.

                     The May 17, 2017 Staged Accident (Dodge Durango)

       27.     After the staged accident on May 17, 2017, KEATING met with Francois, Gale,

Smith, and Client Eat a coffee shop on Canal Street to discuss KEATING's representation of

Francois, Gale, Smith, and Client E.




                                               22
     Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 23 of 30




       28.    During the meeting with KEATING, KEATING asked Francois, Gale, Smith, and

Client E if they were injured in the accident. KEATING then explained that their recovery would

depend on the amount and type of medical treatment they received.

       29.    Smith received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $750.00 on or about June 8,

2017; $750.00 on or about August 11, 2017; $1,200.00 on or about November 20, 2017; and

$750.00 on or about December 22, 2017.

       30.    Gale received "loans" or "client advances on settlement" from KEATING,

including, but not limited to, checks in the approximate amounts of $500.00 on or about June 23,

2017, and $500.00 on or about November 30, 2017.

       31.    On or about March 1, 2018, KEATING, or an attorney at his direction, mailed an

envelope via USPS to "Gallagher Basset [sic]," P.O. Box 2934, Clinton, Iowa 52733, containing

a fraudulent settlement demand of approximately $28,769.00 on behalf of client Gale.

       32.    On or about May 17, 2018, KEATING, or an attorney at his direction, filed the

Smith Lawsuit in CDC.

       33.    On or about June 5, 2018, KEATING, or an attorney at his direction, mailed an

envelope via USPS to Truck Driver C,   *** Myer, Jackson, Mississippi 39209, containing a copy
of the Smith Lawsuit.

       34.    On or about July 12, 2018, an attorney at KEATING's direction signed an affidavit

of service, notarized by KEATING, and filed it in conjunction with the Smith Lawsuit.

       35.    On or about February 13, 2019, Attorney B prepared a Verification of Facts and

emailed the template to KEATING in order to conceal the scheme and artifice to defraud.




                                               23
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 24 of 30




       36.    In June 2019, Smith met with KEATING, at which time KEATING instructed

Smith to drop the Smith Lawsuit because of Smith's connection to Lucinda Thomas, who was a

client of KEATING and a passenger in the June 6, 2017, staged accident.

       37.    In or about June 2019, KEATING had Smith sign, without reading, the

Verification of Facts that Attorney B emailed to KEATING.

                 The June 6, 2017 Staged Accident (Chevrolet Avalanche)

       The below listed Overt Acts all occurred on or about June 6, 2017, unless noted otherwise.

       38.    Labeaud called KEATING at approximately 10:58 A.M., shortly before the staged

accident occurred at approximately 12:30 P.M.

       39.    At approximately 12:44 P.M., KEATING sent a text message to Labeaud.

       40.    At approximately 1:36 P.M. and 1:43 P.M., Labeaud called KEATING.

       41.    At approximately 1:58 P.M., KEATING called Labeaud.

       42.    At approximately 3:06 P.M., Labeaud called KEATING.

       43.    Labeaud contacted KEATING and arranged a meeting with him, Thomas, Wade,

Judy Williams, and Young at the Cane's restaurant on ChefMenteur Highway.

       44.    KEATING met with Labeaud, Thomas, Wade, Judy Williams, and Young after

they finished with the NOPD at the scene of the staged accident in order to discuss KEATING's

representation of Thomas, Wade, Judy Williams, and Young.

       45.    KEATING paid Labeaud with a $7,500.00 check from KEATING's Iberia

account for the Thomas, Wade, Judy Williams, and Young staged accident as well as for another

accident.

       46.    At approximately 3:32 P.M., Labeaud called KEATING.




                                                24
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 25 of 30




        47.     On or about June 7, 2017, Labeaud cashed the $7,500.00 Iberia check that he

received from KEATING on June 6, 2017.

        48.     After or about July 5, 2017, Thomas negotiated a $500.00 check that she received

from Covenant.

        49.     After or about November 27, 2017, KEATING deposited a $20,000.00 settlement

check into his Iberia account for Young that KEATING received from Covenant.

        50.     On or about March 6, 2018, KEATING filed the Williams/Wade Lawsuit in CDC.

        51.     On or about June 5, 2018, KEATING filed the Thomas Lawsuit in CDC.

        52.     On or about September 13, 2018, Thomas, Wade, and Judy Williams each provided

false testimony in depositions taken in conjunction with the lawsuits filed by KEATING.

        53.     Before on or about April 9, 2019, KEATING contacted Labeaud because of a

telephone call made between Wade and Labeaud prior to the staged accident, and KEATING told

Labeaud to contact Thomas and Wade to instruct them to "get their stories straight." During a

subsequent meeting, KEATING gave Labeaud an envelope containing phone records, pleadings,

and depositions establishing that Thomas and Wade had lied under oath in their September 13,

2018 depositions.

        54.     Before on or about April 9, 2019, KEATING met with Thomas and Wade at a fast-

food restaurant outside of New Orleans where KEATING told Thomas and Wade to "get their

stories straight."

        55.     On or about April 9, 2019, Thomas, Wade, and Judy Williams each provided false

testimony in subsequent depositions taken in conjunction with the lawsuits filed by KEATING.

        56.     After or about June 7, 2019, Thomas negotiated a $7,500.00 settlement check she

received from Covenant.



                                               25
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 26 of 30




       57.     After or about June 7, 2019, Wade negotiated a $7,500.00 settlement check she

received from Covenant.

       58.      After or about June 7, 2019, Judy Williams negotiated a $7,500.00 settlement

check she received from Covenant.

                 The June 12, 2017 Staged Accident (Chevrolet Trailblazer)

  The below listed Overt Acts all occurred on or about June 12, 2017, unless noted otherwise.

       59.     Before on or about the June 12, 2017 staged accident, Labeaud told Larry Williams

that he had an attorney, KEATING, who would handle everything.

       60.     Labeaud called KEATING at approximately 11 :21 A.M., shortly before the staged

accident that occurred at 11 :30 A.M.

       61.     At approximately 1:00 P.M., Labeaud called KEATING.

       62.     At approximately 1:01 P.M., Labeaud called KEATING's law firm.

       63.     After the staged accidents, Labeaud contacted KEATING and arranged a meeting

with Labeaud, Larry Williams, Client F, and Client G at KEATING's office.

       64.     On or about June 30, 2017, KEATING paid Labeaud with a $5,000.00 check from

KEATING's Iberia account.

       65.     On or about June 12, 2018, KEATING, or an attorney at his direction, filed the

Larry Williams Lawsuit in CDC.

       66.     On or about September 14, 2018, KEATING, or an attorney at his direction,

demanded approximately $60,000.00 in settlement for Client F and approximately $56,155.00 in

settlement for Client G.




                                              26
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 27 of 30




        67.     On or about December 20, 2018, Larry Williams and Client Geach provided false

testimony in depositions taken in conjunction with the lawsuits filed by KEATING and the

attorney acting at his direction.

                            Other Payments and Texts with Labeaud

        68.     On or about May 24, 2017, at 9:37 A.M., Labeaud texted KEATING, "Gd

morning! Dou want somemore fish 2dy 4 lunch bro !!" At 9:42 A.M., KEATING responded,

"Yes, sir." At 10:01 A.M., Labeaud responded, "Ok I got u bro! .... Soon as I'm done here en I

cu about yesterday? N I will have u 4 more 2dy ok homie !!" At 10:04 A.M., KEATING

responded, "Okay. I need to catch my breath after today." At 10:12 A.M., Labeaud responded to

KEATING, "Loi ... I told u I got u bro! Sou want me 2 just call u when I'm done with this so

we en hook up?" At 10:14 A.M., KEATING responded, "Yep", followed by "You've been great,

bro." Labeaud responded, "Thanks, bro! Wait until da end of da year homie!'' At approximately

11:06 A.M., Labeaud texted KEATING, "I'm here" and KEATING responded, "3 min."

       69.     On or about May 24, 2017, at 12:59 P.M., Labeaud texted KEATING, "Ok homie

I got da other 4 for u!! What's up?" At 1:02 P.M., KEATING responded to Labeaud, "Bring em

by?" Labeaud responded, "Ok cu n a min bro!" to which KEATING responded, "Cool."

       70.     On or about May 25, 2017, at 1:57 P .M., KEATING texted Labeaud, "Money not

the issue. Processing the catch is the problem. Talk to you Tuesday!!"

       71.     On or about July 17, 2017, KEATING gave Labeaud $15,000.00 drawn on his

Iberia account so that Labeaud could purchase a $15,000.00 Chase Bank cashier's check to buy

Solomon's truck.




                                               27
      Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 28 of 30




        72.    On or about September 25, 2017, KEATING wrote a $17,000.00 check drawn on

his Iberia account to himself for "advertising" and used the proceeds to purchase a $17,000.00

cashier's check payable to Labeaud.

       All in violation of Title 18, United States Code, Section 371.

                                      NOTICE OF FORFEITURE

        1.     The allegations of Count 1 in this Indictment are incorporated by reference as

though set forth fully herein for the purpose of alleging forfeiture to the United States.

       2.      As a result of the offense alleged in Count 1, the defendant, DANNY PATRICK

KEATING, JR., shall forfeit to the United States pursuant to Title 18, United States Code, Section

981(a)(l)(C), and Title 28, United States Code, Section 2461(c), any property real or personal which

constitutes or is derived from proceeds traceable to said offense.

       3.      If any of the above-described property, as a result of any act or omission of the

defendant:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third person;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property which cannot be subdivided without

               difficulty;




                                                 28
     Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 29 of 30




the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfe iture of any other property of the defendant up to the value of said property.




PETER G. STRASSER
UNITED STATES ATTORNEY


13--.~~
BRIAN M. KLEBBA
MARIAM. CARBONI
SHIRIN HAKIMZADEH
EDWARD J. RIVERA
Assistant United States Attorneys

New Orleans, Louisiana
November 5, 2020




                                                 29
Case 2:20-cr-00117-NJB-DMD Document 1 Filed 11/05/20 Page 30 of 30
